DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 1-2 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art of record fails to disclose either singly or in obvious combination a lifter device comprising a link mechanism that lifts and lowers a seat and a rotation control device configured to control rotation of a pinion gear including a rotating shaft, a support member, a driving mechanism and a lock mechanism wherein the lock mechanism includes internal teeth on the support member and a pawl having an engagement end portion configured to mesh with the internal teeth, wherein the pawl is coupled to a rotating plate so that the pawl swings between a positioned meshed with the internal teeth and a position away from the internal teeth wherein the rotating plate includes a wall portion to press against an engagement end portion of the pawl wherein the pressed surface has a surface shape along an arc centered at a shape center point located shifted from a swing center of the pawl and the shape center point on a normal line of a pressed surface at a contact point between the pressed surface and the wall portion and is located at a position opposite with respect to a straight line connecting the contact point and the swing center, to a direction in which the pawl swings.
Suzuki (US2018/0339610) discloses a pawl (52) which swings into engagement with teeth (51), however, the location of the pressed surface of the pawl is not located along an arc centered on a shape centered shifted from the swing center of the pawl and on a normal line of the pressed surface at a contact point between the pressed surface and a wall portion of the rotating plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Suzuki (US 2018/0339610); Keiper (DE 102112023057); Yamada (WO 2012/173070) and Peters (9,308,837).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636